People v Patino (2014 NY Slip Op 05028)
People v Patino
2014 NY Slip Op 05028
Decided on July 3, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 3, 2014Gonzalez, P.J., Acosta, DeGrasse, Freedman, Richter, JJ.


12959 2962/09

[*1] The People of the State of New York, Respondent,
vAnthony Patino, Defendant-Appellant.
Richard M. Greenberg, Office of The Appellate Defender, New York (Sara Gurwitch of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for respondent.
Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered October 6, 2011, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of six years, unanimously affirmed.
The court properly denied defendant's motion to withdraw his guilty plea. "When a defendant moves to withdraw a guilty plea, the nature and extent of the fact-finding inquiry rest[s] largely in the discretion of the Judge to whom the motion is made and a hearing will be granted only in rare instances" (People v Brown, 14 NY3d 113, 116 [2010] [internal quotation marks omitted]). Defendant, who was represented by new counsel at the plea withdrawal motion, received a full opportunity to present his arguments orally and in writing. Defendant's belated claims of
innocence and attorney coercion were unsupported, and were contradicted by the plea record (see e.g. People v Chimilio, 83
AD3d 537 [1st Dept 2011], lv denied 17 NY3d 814 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 3, 2014
DEPUTY CLERK